DETAILED ACTION
Claim History
Original claims 1-34 were filed April 1, 2020.  With the preliminary amendment of April 1, 2020, claims 1-34 have been cancelled, claims 35-54 have been added.  Claims 35-54 are pending.  
Election by Presentation
The invention elected by presentation is directed to reporter systems, wherein the reporter system is for detection of a protein­protein interaction between a first interacting protein and a second interacting protein, comprising 
a first monomer comprising a fusion protein, wherein the fusion protein comprises: 
a first coiled coil subunit that will spontaneously form a homo-oligomer with other coiled coil subunits of the same sequence; and 
the first interacting protein; 
and 
a second monomer comprising a fusion protein, wherein the second fusion protein comprises: 
a second coiled coil subunit that will spontaneously form a homo-oligomer with other coiled coil subunits of the same sequence; and 
the second interacting protein; 
wherein the first and second coiled coil subunits comprise different sequences; 
wherein the first interacting protein and second interacting protein comprise the members of an interacting protein pair; and 
wherein the first fusion protein, the second fusion protein, or both the first and second fusion proteins further comprises one or more reporter moieties.

Claims 35-54, as encompassing the elected subject matter are examined.

Effective Filing Date
The effective filing date granted for claims 35-41 and 43-54 is October 3, 2017, the filing date of 62/567,382, which disclosed the recited subject matter.  The effective filing date granted for claim 42 is May 14, 2018, the filing date of 62/671,403, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing dates of October 3, 2017 and May 14, 2018, the present application is being examined under the AIA , first to file provisions.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title
Replace the title with: ‘Protein-protein Interaction Assessed  by Detecting Localized Coiled Coil Subunits-.
Claims
Amend claims 42 and 47 as follows.
For claim 42, replace -PROTAC- with -proteolysis targeting chimeras (PROTAC)-.
For claim 47, replace - formation of the aggregations of homo-oligomers- with - formation of the aggregations of punctae-.
Authorization for this examiner’s amendment was given by Matthew Berman on May 17, 2022.
Allowable Subject Matter
Claims 35-54 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 35-54, are limited to reporter systems, wherein the reporter system is for detection of a protein­protein interaction between a first interacting protein and a second interacting protein, comprising 
a first monomer comprising a fusion protein, wherein the fusion protein comprises: 
a first coiled coil subunit that will spontaneously form a homo-oligomer with other coiled coil subunits of the same sequence; and 
the first interacting protein; 
and 
a second monomer comprising a fusion protein, wherein the second fusion protein comprises: 
a second coiled coil subunit that will spontaneously form a homo-oligomer with other coiled coil subunits of the same sequence; and 
the second interacting protein; 
wherein the first and second coiled coil subunits comprise different sequences; 
wherein the first interacting protein and second interacting protein comprise the members of an interacting protein pair; and 
wherein the first fusion protein, the second fusion protein, or both the first and second fusion proteins further comprises one or more reporter moieties.

The utility of said reporter systems, as a means for detection of a protein­protein interaction, is credible based on reduction to practice (Example 1).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652